BRevard, J.
Promissory notes and bank-bills are not, to be sure, convertible terms. Every promissory note is not a bank-bill; but every bank-bill is a promissory note. The President, Directors and Company of the Bank of South Carolina, compose a body corporate, and may make contracts. If they were not incorporated, but were associated merely as a partnership, they would be competent to issue promissory notes.
The acts of 1736-7, make it felony “ to steal any warrant, bill, or promissory note, for the payment, or securing the payment, of any money, being the property of any other person, or persons,” &c. Before this law was passed, notes of hand being dioses in action, and not considered as valuable in themselves, were not deemed property, the stealing of which could be felony. But this act puts them on the same footing as the money they are meant to *197•secure. 1 Hawk. 93. 2 East. P. C. 597. 4 Bl. Com. 234. To «teal the security is as penal as to take the money secured.
Our act of assembly is nearly copied from the stat. 2 Geo. 2, c. ■25. “ Bank bills” are mentioned in the English statute, but omitted in our .act. But all the different descriptions of choses in action are considered as representing the money they are severally intended to secure, and are not regarded as chattels, 2 East. P. C. 600,601.
The indictment in the present case, follows one of the descriptions of property mentioned in the act; and the evidence produced, namely, the bank-bill, as it is called, proved the description to all intents and purposes. And although bank-bills, eo nomine, might not have been in the view of the legislature, when the act was passed, as there was no bank established in this country at that time; yet it certainly was the intention of the act to protect every species of property of that nature. Leach, C. L. 798.
The batik-hill in question comes completely within the description of “ a promissory note for the payment of money.” I am, therefore, of opinion that the motion should be denied.
Smith, Colcock, Grimke, and Bay, Js., concurred.1
Motion refused.